Citation Nr: 9905267	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-10 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for generalized arthritis.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
November1978.  

In a February 1996 claim, the veteran made reference to 
arthritis in 1977, and noted "(Complete Physical 
Examination/90% of the body)."  In a July 1996 rating 
action, an increased rating for degenerative disc disease of 
the lumbar spine, rated 10 percent disabling, was denied.  In 
a July 1997 claim, the veteran again made reference to 
arthritis over 90 percent of his body.  Service connection 
for arthritis (claimed as 90% of the entire body) and knee 
problems caused by arthritis was denied in a September 1997 
rating action.  The veteran filed a timely Notice of 
Disagreement (NOD) from this rating action, and the instant 
appeal ensued.  

In view of the fact that there was no formal adjudication 
based on the February 1996 claim, there was no unappealed 
action on a claim of service connection for generalized 
arthritis arising out of the July 1996 rating action.  
Accordingly, new and material evidence did not have to be 
submitted for the February 1997 claim to be considered on a 
de novo basis.



FINDING OF FACT

The veteran has not provided medical evidence demonstrating a 
nexus between arthritis of multiple joints (not to include 
the lumbar spine) and the incidents of service.  


CONCLUSION OF LAW

The veteran has not presented a well grounded claim with 
regard to the issue of entitlement to service connection for 
generalized arthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R § 3.303(b) (1998).

However, the threshold question that must be resolved is 
whether the veteran's claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well 
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993)).  Lay assertion of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well grounded.  Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

A review of the service medical records shows the veteran was 
involved in a motorcycle accident in May 1962, resulting in a 
strain or contusion in the lumbar area.  He struck his right 
thumb on the wall in June 1962.  X-ray films were negative 
for a fracture.  Further treatment for back pain was reported 
when the veteran was seen in February 1973.  X-ray films 
taken shortly thereafter showed narrowing of L4-L5, and L5-
S1.  Additional treatment for a back disorder was required 
during the veteran's period of service.  The veteran was 
treated for a fracture of the right wrist in 1975.  In a June 
1975 consultation, he stated that he moved the wrist quite 
well, and there was no swelling. 

When the veteran was examined in November 1978, for the 
purpose of separation from service, he reported arthritis 
which was noted to refer to pain associated with a right 
wrist fracture.  Also noted were pain and decreased range of 
motion with complete abduction of the left arm.  He otherwise 
reported back pain.  No orthopedic abnormalities were noted 
on separation examination.  He was referred to an orthopedic 
consultation shortly thereafter, at which time the 
provisional diagnosis was probable arthritis of the left 
knee, wrists and left shoulder.  There was tenderness over 
the trapezius muscle, with good range of motion.  He retained 
full range of motion of the left knee, without effusion.  
There was good compartment stability.  The assessments were 
degenerative joint disease of the lumbosacral spine; 
trapezius muscle strain; chronic left chondromalacia, mild; 
and left patella quadriceps atrophy.  

The veteran was initially examined for compensation purposes 
by the VA in February 1979, at which time he reported left 
hand wrist weakness, right leg numbness, left shoulder pain, 
and arthritis in the joints.  On examination, he had normal 
range of motion of all joints, particularly the upper and 
lower extremities.  There was no swelling or tenderness of 
the left wrist.  He had an excellent grip, and neurological 
examination was within normal limits.  Forward elevation of 
the left shoulder and flexion was from 90 to 180 degrees.  
There was some pain at 180 degrees.  Abduction, along with 
internal and external rotation, was to 90 degrees.  There was 
no pain on palpation.  Examination of the left leg was 
normal.  X-ray films of the left shoulder, and left and right 
wrists were normal.  

In an April 1979 rating action, service connection was 
granted for degenerative disc disease of the lumbar spine.  

Of record are reports of treatment subsequent to service at a 
service medical facility.  In June 1991, it was noted that 
the veteran originally injured his back in 1956 in a motor 
vehicle accident.  He sustained an injury on January 1992, 
when he fell playing racquetball, resulting in a Type I left 
radial head fracture.  In a June 1993 treatment note, it was 
reported that the veteran had fallen on his right elbow eight 
to nine months prior to the treatment.  X-ray films showed a 
chip, but the veteran did not want to operate.  The 
assessment included possible degenerative joint disease and 
possible bursitis.  

The VA again examined the veteran for compensation purposes 
in August 1997.  At that time, he reported increased 
stiffness and discomfort in both knees.  He required 
medication, and walked with a cane for ambulation.  On 
examination, range of motion of both knees was from 0 to 135 
degrees.  There was an osteoarthritic ridge on the medial 
joint line bilaterally.  X-ray films showed degenerative 
joint disease changes of both knee joints, especially on the 
left side.  The diagnostic impression included history of 
increasing stiffness and discomfort, both knees, secondary to 
early osteoarthritic changes.  

A consultation completed at a service medical facility in 
August 1997 showed significant osteoarthritis of the knees.  
 
The veteran presented testimony at a formal hearing before a 
traveling member of the Board in December 1998.  He stated 
that a physician in service had told him that he had 
arthritis, "but it is not bad."  He further testified that 
the physician had told him that it was going to get worse 15 
to 20 years after the in service examination.  (Transcript, 
hereinafter T-2).  He testified that the physician told him 
the arthritis was all over his body.  (T-3).  He also stated 
that between the time of his discharge from service and post 
service treatment, he had aching and limitation of 
functioning in the left knee, wrist and shoulder.  

At the time of the hearing, the veteran also presented 
additional evidence.  In the hearing, he waived initial 
consideration of this evidence by the RO.  (T-5).  In a 
November 1998 statement, K. G. D., M.D., stated that the 
veteran was under his care for osteoarthritis and 
degenerative joint disease of both knees.  J. R. D., M.D., 
reported in a May 1998 statement that while the veteran was 
in a coronary prevention study, he was seen by Dr. D. for 
osteoarthritis of the knees, particularly the left.  X-ray 
films taken in March 1997 showed mild osteoarthritis.  
Conservative therapy, to include a brace and non-steroidal 
anti-inflammatory medication failed.  Follow-up x-rays in 
August 1997 revealed medial and patellofemoral compartment 
disease, moderate in degree, and suggested a small effusion.  
S. J. F., M.D., reported in a May 1998 statement that the 
veteran had been treated for osteoarthritis of the left knee.  
He was initially seen in March 1997, and found to have medial 
compartment degenerative changes in the left knee.  He had 
probably had this condition for some time, and it has slowly 
worsened.  

The Board notes that service connection is in effect for a 
low back disorder.  As the RO has acknowledged in the March 
1998 statement of the case, this disorder includes arthritis 
and degenerative disc disease.  Hence, the issue for Board 
consideration is whether there is generalized arthritis in 
joints other than the lumbar spine.  For this claim to be 
well grounded, essentially, the veteran must present evidence 
that the disorder was present in service, along with medical 
evidence of a current disability and medical evidence 
demonstrating a nexus between the current disability and the 
incidents of service.  

A review of the veteran's service medical records indicate 
that he was involved in a motorcycle accident.  However, the 
injuries were limited to the veteran's back.  He also 
sustained a right wrist fracture.  While he reported 
arthritis resulting from the right wrist fracture on his 
separation examination, there were no pertinent abnormalities 
noted on examination.  At that time, he was referred for 
orthopedic consultation with a provisional diagnosis of 
probable arthritis of the left knee, wrists and shoulder.  
While the diagnoses after consultation included degenerative 
joint disease of the lumbosacral spine, no other arthritis 
was confirmed.  That is, the provisional diagnosis was not 
sustained once the specialist reviewed all of the pertinent 
information upon which to base a final diagnosis.  The final 
diagnosis only included degenerative disease of the low back, 
for which service connection has been granted.  

Reports of post service treatment and examination demonstrate 
that when the veteran was most recently examined for 
compensation purposes, in August 1997, the diagnostic 
impression included history of increasing stiffness and 
discomfort of both knees, secondary to early osteoarthritic 
changes.  This was consistent with an August 1997 
consultation at a service medical facility, which showed 
significant osteoarthritis of the knees.  Treatment at a 
service medical facility demonstrated post service injuries 
to the left and right elbows, resulting in possible 
degenerative joint disease and possible bursitis of the right 
elbow.  

This evidence demonstrates that the veteran has at least 
possible arthritis of multiple joints, to include the elbows 
and knees.  However, the veteran has not presented evidence 
demonstrating that these disorders were present in service, 
nor has he presented medical evidence demonstrating a nexus 
between the post service disability and the incidents of 
service.  In particular, while probable arthritis of the left 
knee, wrists and left shoulder was reported when the veteran 
underwent separation examination, these diagnoses were not 
confirmed on consultation with a specialist.  The Board notes 
that under the provisions of 38 C.F.R. §§ 3.307 and 3.309 
(1998), the presence of arthritis in service may be presumed 
if it is demonstrated that this disorder manifested to a 
compensable degree within one year of separation from 
service.  In this regard, the Board has carefully considered 
the results of the February 1979 VA compensation examination, 
conducted within one year of the veteran's retirement.  At 
that time, arthritis of any joint other than the lumbar 
spine, for which service connection is in effect, was not 
confirmed.  

Additionally, the Board concludes that the veteran has not 
presented medical evidence demonstrating a nexus between any 
post service arthritis and the incidents of service.  The 
Board notes the veteran sustained post service injuries of 
the wrists, and, at the time of treatment, no arthritis of 
these joints resulting from service was reported.  The Board 
has considered the evidence furnished by the veteran at the 
time of his hearing before a traveling member of the Board.  
However, at no time did any of these treating physicians 
conclude that the post service osteoarthritis of the left 
knee was the result of service.  While Dr. F. did conclude 
that the veteran had this condition for some time and that it 
only recently had worsened, the Board notes that at the time 
of this letter, the veteran had been retired from service for 
almost 20 years.  Hence, that vague statement cannot be used 
to demonstrate that the left knee arthritis began during 
service.  Accordingly, the sole basis for concluding that the 
veteran's post service arthritis is the result of service is 
the veteran's statements and testimony in that regard.  As 
the veteran is not a medical professional, his statements, 
unsupported by medical evidence, cannot render a claim well 
grounded.  See Grottveit and Espiritu   

Where there is a chronic disease, such as arthritis, shown as 
such in service, or within the presumptive period under 
38 C.F.R. § 3.307, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).

In this case, arthritis, other than that of the low back, was 
not shown in service.  Arthritis is also a disease entity 
requiring identification of the onset and causation by a 
medical professional.  Since arthritis in other than the low 
back was not shown until years after service and since there 
is no medical nexus evidence linking such post-service 
arthritis to any incident of service, the claim is not well 
grounded.  Savage v. Gober, 10 Vet. App. 489 (1997).

In reaching this conclusion, the Board has considered the 
veteran's testimony that he was told by a physician in 
service that the condition in service could lead to serious 
arthritis in 15 to 20 years.  Initially, the Board notes that 
this is not confirmed by any of the medical evidence either 
in service or subsequent to the veteran's retirement.  
Further, that assertion, "filtered as it (is) through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Moreover, given the time frame involved, this 
statement, if made, was conjectural in nature, particularly 
in view of the fact that it was not confirmed during any post 
service treatment or examination.  In view of the fact that 
none of the post service medical evidence supports such a 
conclusion, the Board finds that this unconfirmed statement 
does not make the veteran's claim well grounded.  

In the absence of medical evidence demonstrating a nexus 
between any post service arthritis in joints other than the 
lumbar spine and the incidents of service, the veteran's 
claim for service connection for that disorder is not 
plausible.  As the veteran's claim is not well grounded, it 
must be denied.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)).  


ORDER

Service connection for generalized arthritis (other than in 
the lumbar spine) is denied.  







		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

